Citation Nr: 0620438	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for bilateral flatfoot.
 
2.  Entitlement to service connection for a respiratory 
disability to include chronic obstructive pulmonary disease 
(COPD) and asthma.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1971, from September 1972 to January 1977, and from 
December 1983 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).  
In a December 2002 rating decision, the RO denied entitlement 
to service connection for COPD.  The veteran perfected an 
appeal as to that denial.  Subsequently in a September 2004 
rating decision, the RO denied entitlement to service 
connection for "acid reflux" and granted service connection 
for bilateral flatfoot, for which the RO assigned a zero 
percent rating.  The veteran perfected an appeal as to the 
denial of service connection for "acid reflux", and as to 
the zero percent rating assigned for bilateral flatfoot.   
 
The issues of entitlement to service connection for a 
respiratory disability to include chronic obstructive 
pulmonary disease (COPD) and asthma, and for gastroesophageal 
reflux disease (GERD), are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral foot disability is manifested by pain 
on walking or prolonged standing, and productive of moderate 
flatfoot; and is not productive of severe bilateral flatfoot.


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral flatfoot, 
but no higher, have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of the statement of the 
case issued by the RO to the veteran in June 2005.  By way of 
that document, the RO informed the veteran of the types of 
evidence needed in order to substantiate her claim of 
entitlement to an initial compensable rating for her service-
connected bilateral flatfoot; and thus informed the veteran 
of the information and evidence not record that was needed to 
substantiate her claim for a higher initial rating for that 
disability.  VA has also informed the veteran of the types of 
evidence necessary to establish such a claim, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and requested that the veteran provide any 
information or evidence in her possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  As noted, the statement of the case was issued 
in June 2005.  Thereafter, she was afforded an opportunity to 
respond, and the RO subsequently reviewed the claim again and 
issued a supplemental statement of the case in March 2005.  

Further, on review of the record, and in particular the 
transcript of the May 2006 hearing before the undersigned, it 
is clear that the veteran had knowledge of what is necessary 
to substantiate her claim for a rating in excess of the 
initial noncompensable rating currently assigned for the 
bilateral foot disability.  At that time, she testified 
giving details as to the severity of the bilateral flatfoot 
disability.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since she had actual knowledge of what was necessary to 
substantiate her claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).  

Under these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)
 
Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that a 10 percent rating is warranted.  The RO has the 
responsibility now to address any questions as to notice with 
respect to the appropriate effective date to be assigned for 
that grant.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made and testimony 
given in support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her appealed claim.

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005). 

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
208 (1995). 

Thus, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2005).  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence or normal callosity or the like.  Id.  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding." See 38 C.F.R. § 4.14 (2005).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  When applying 
the rating schedule, it is not expected, especially with the 
more fully described grades of disabilities that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2005).

The veteran's claims folder contains medical records 
reflecting complaints and treatment for her feet.  The record 
also contains a report of VA examination in July 2004 
containing findings as to the current nature and severity of 
her service-connected bilateral foot disability.

During the July 2004 VA examination of the feet, the veteran 
reported that she had no daily pain, but had flare-up pain.  
She reported complaints of occasional swelling of her feet, 
and flare-up pain with walking farther than two blocks and 
when standing longer than 15 to 20 minutes.  Doing these 
activities caused an aching in the bottom of her arches.  She 
reported that she was not on regular medication for her feet 
pain.  She rated the flare-up pain severity as a six out of 
ten; and that the pain occurs two times a month, usually in 
the winter and lasting for about a week.

She reported that precipitating factors included cold 
weather, standing, or walking.  Alleviating factors included 
taking Flexeril, which caused drowsiness and resting.  She 
reported that functional impairment was about 50 percent, 
because she cannot complete her household chores and she had 
to sit down and rest.  She always used shoes with built-in 
arch support, and does not use inserts.  She reported that 
she had had no surgery, and that she had an injury in 1987 
when she stabbed her left fourth digit and fractured it.  

The veteran reported that she was retired.  She reported she 
used to work dealing blackjack, and required standing was 
difficult.  In her current activities, her walking is limited 
to two blocks. She reported having trouble with completing 
household chores because she cannot stand longer than 15 to 
20 minutes, particularly in one place.

On examination, her toes from the great toe to 5th digit were 
intact with no anatomical condition causing functional loss.  
She had no pain with her feet at rest with full extension to 
hyperextension, and with flexion she has no pain.  She had no 
pain with full range of motion of her toes.  

On repetitive flexing and extending the toes, which she did 
effectively without pain in her feet, she complained that it 
felt that her feet were going to cramp with repeat flexion 
and extension of the toes.  At that point she developed pain 
which she rated as three out of ten.  She exhibited evidence 
of painful motion shown by the veteran grabbing and rubbing 
the foot as if she was going to have a cramp.  There was no 
edema or particular weakness or tenderness.

The veteran's gait was manifested by dragging of the left 
heel slightly; and it showed on examination that her shoes 
had an increased wear pattern on her left heel.  She 
preferred to sit as opposed to standing or walking during the 
examination.  She appeared to be slightly uncomfortable.  The 
veteran's heels had hard calluses at the back of the heels, 
and the left heel showed an unusual wear pattern. 

The veteran had corns on the dorsum of both second digits, 
there were no vascular changes, and pulses were full.  On 
weight bearing some valgus shown.  There was no pain or 
tenderness with manipulation of her Achilles tendon, and the 
alignment showed about 10 degrees valgus, which was 
correctable.  There was no forefoot, or midfoot malalignment.  
The veteran had hallux valgus of about 15 degrees of 
angulation with her moderate bunion deformity.  

X-ray examination of the right and left feet showed mild to 
moderate bunion deformity; and with standing films, she 
developed pes planus with greater hindfoot valgus.  

The examination report concluded with diagnoses of (1) pes 
planus; (2) hallux valgus bilaterally; and (3) status post 
left fourth digit fracture. 

The record reflects that the RO has rated the veteran's 
bilateral flatfoot under Diagnostic Code 5276, for acquired 
flatfoot.  Pursuant to that code, a noncompensable rating is 
warranted for pes planus that is mild, with symptoms relieved 
by built-up shoe or arch support.  A 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet.  A 30 percent evaluation is warranted for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board has considered whether another rating code is more 
appropriate than the one used by the RO, but concludes that 
given her medical history and current symptomatology, the 
currently assigned diagnostic code is appropriate.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The evidence in this case demonstrates that the veteran's 
bilateral flatfoot manifests disability that more nearly 
approximates moderate bilateral flatfoot, as contemplated by 
a 10 percent rating under Diagnostic Code 5276.  38 C.F.R. § 
4.71a (2005).

During the July 2004 VA examination, the examiner 
characterized the severity of symptoms noted on X-ray 
examination as mild to moderate.  While the report of that 
examination did not show pain on manipulation of the feet, it 
does show objective evidence of pain on repetitive use.  The 
veteran also complained of pain on walking only two blocks or 
standing more than 15 to 20 minutes.    

While inward bowing of the tendo Achilles has not been 
demonstrated, there is somewhat comparable evidence of some 
valgus on weight bearing.  These findings have contributed to 
the veteran's bilateral pes planus, resulting in functional 
loss due to impaired ability.  See 38 C.F.R. §§ 4.40 and 
4.45.

In light of such clinical observations, the Board finds that 
the veteran's symptomatology more nearly approximates the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a (Diagnostic Code 5276) due to objective 
findings productive of moderate bilateral flatfoot.  

The evidence, however, does not meet the criteria for a 
rating in excess of 10 percent, as there is no objective 
medical evidence that the veteran's bilateral flatfoot is 
severe, with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  

The Board notes that the July 2004 VA examiner diagnosed 
hallux valgus bilaterally, and status post left fourth digit 
fracture.  Hallux valgus is defined as angulation of the 
great toe away from the midline of the body, or toward the 
other toes; the great toe may ride under or over the other 
toes.  See Dorland's Illustrated Medical Dictionary 730 (28th 
ed. 1994).  In a December 2005 rating decision, the RO denied 
service connection for abnormal curvature of both second 
toes.  The veteran is not service connected for the hallux 
valgus condition, or for the status post left fourth digit 
fracture, or any other foot disability other than the 
bilateral flatfoot.  Therefore, symptomatology associated 
with any of these non-service-connected conditions is not 
considered here in the evaluation of the veteran's service-
connected bilateral flatfoot disability.

The Board, in reaching the conclusions above, has considered 
the veteran's statements and testimony given at the May 2006 
hearing before the undersigned. While a lay witness can 
attest as to the visible symptoms or manifestations of a 
disease or disability, her belief as to its current severity 
under the rating criteria is not probative evidence.  This is 
so because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
symptoms due to the service-connected disability, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.  The 
veteran has submitted no evidence showing that her service-
connected bilateral flatfoot disorder has markedly interfered 
with her employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that the disorder has necessitated frequent 
periods of hospitalization.  Based on the foregoing, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given the nature of the veteran's service-connected bilateral 
foot disability as described above, the Board finds that 
there is no basis for awarding an evaluation higher than the 
10 percent rating granted here.  Because the Board finds that 
the preponderance of the evidence establishes that the 
veteran's service-connected bilateral foot disability does 
not meet the criteria for a rating greater than the 10 
percent granted here, a higher rating than the 10 percent 
granted here is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

A 10 percent rating for bilateral flatfoot is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.


REMAND

The veteran claims entitlement to service connection for a 
respiratory disability to include chronic obstructive 
pulmonary disease (COPD) and asthma; and for gastroesophageal 
reflux disease (GERD).  The Board has determined that a 
remand to the RO is necessary for the following reasons.

Review of the record shows that it contains medical evidence 
of a current respiratory disability, including diagnoses of 
chronic obstructive pulmonary disease (COPD) and asthma.  
This is shown most recently in VA medical records dated in 
January 2006.  The record also contains medical evidence of a 
current gastroesophageal reflux disease, as reflected in a 
July 2004 VA examination.  

Review of the service medical records show that during 
service, the veteran was treated for pulmonary/respiratory 
complaints, and for complaints associated with acid reflux.  
The veteran was seen for respiratory complaints, including 
chest tightness, dyspnea, and wheezing; and treatment records 
include respiratory related impressions, including upper 
respiratory infection, and bronchitis.  Service medical 
records also show that the veteran was treated for complaints 
of epigastric pain; with assessments of "rule out reflux 
esophagitis vs. esophageal spasm" and "bronchospasm vs. 
esophageal spasm with acid reflux.

The veteran has not been examined by VA nor has an opinion 
been obtained with respect to the current nature and etiology 
of her claimed respiratory disability.  Although the veteran 
was examined by VA in July 2004 with respect to the claimed 
GERD, the examiner at that time did not provide an opinion 
regarding the etiology of that claimed disorder.   

In sum, there is competent medical evidence of current 
respiratory disorder and GERD; evidence of pertinent symptoms 
in service; and indications that the claimed disabilities may 
be associated with symptoms in service.  However, the 
evidence of record does not contain sufficient competent 
medical evidence to decide the two claims as there is no 
competent evidence linking any current respiratory disorder 
or GERD to service.  See 38 C.F.R. § 3.159.

Therefore, pertinent examinations are necessary in order to 
obtain opinions as to whether any current respiratory 
disability and/or GERD, is related to service. Id.  A 
contemporaneous and thorough VA examination and medical 
opinion would assist in clarifying the nature and etiology of 
the appellant's claimed respiratory disability and GERD.  
Such examinations and opinions would be instructive with 
regard to the appropriate disposition of the claims under 
appellate review. Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated her since January 
2006 for her claimed respiratory 
disability, to include chronic obstructive 
pulmonary disease (COPD) and asthma; and 
for gastroesophageal reflux disease 
(GERD).  The AOJ should attempt to obtain 
copies of medical records from all sources 
identified which are not of record.

2.  The RO should schedule the veteran for 
appropriate VA examinations to determine 
the nature and etiology of any respiratory 
disability, to include chronic obstructive 
pulmonary disease (COPD) and asthma, and 
of any gastroesophageal reflux disease 
(GERD).  All studies deemed appropriate in 
the medical opinion of the examiner should 
be performed, and all findings should be 
set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

Respiratory Examination:  For any 
respiratory disability, to include chronic 
obstructive pulmonary disease (COPD) and 
asthma, the examiner should make and 
record definitive findings and diagnoses, 
with respect to the presence of such 
disorder(s).  After reviewing the 
available medical records and examining 
the appellant, the examiner should render 
comments specifically addressing the 
following question regarding each of 
these: If any respiratory disability, to 
include chronic obstructive pulmonary 
disease (COPD) and asthma, is diagnosed, 
and based upon an assessment of the entire 
record, is it at least as likely as not (a 
probability equal or greater than 50 
percent) that such disorder is the result 
of, or was increased by, injury or disease 
incurred during active service from 
September 1970 to August 1971, from 
September 1972 to January 1977, and from 
December 1983 to September 1989.

Gastroesophageal Examination:  For any 
gastroesophageal disability, the examiner 
should make and record definitive findings 
and diagnoses, with respect to the 
presence of such disorder(s).  After 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following question 
regarding each of these: If any 
gastroesophageal disability is diagnosed, 
and based upon an assessment of the entire 
record, is it at least as likely as not (a 
probability equal or greater than 50 
percent) that such disorder is the result 
of, or was increased by, injury or disease 
incurred during active service from 
September 1970 to August 1971, from 
September 1972 to January 1977, and from 
December 1983 to September 1989.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


